Opinion by
President Judge Crumlish,
Charles J. Taylor appeals a Cumberland County Common Pleas Court decision affirming the denial of an application for curative amendment which would allow the extension of an existing mobile home park *501adjacent to primarily rural, undeveloped land zoned residential farm.
The case arises out of Taylor’s contention that the Middlesex Township Zoning Ordinance, which only permits mobile home parks in residential suburban zoned areas by special exception, unconstitutionally discriminates against low and middle income persons by limiting construction of mobile home parks to the non-residential, suburban districts resulting in de facto exclusionary zoning of low-cost housing.
After careful and considered review of the record, we must affirm on the able lower court opinion by Judge George E. Hopper, entered July 10,1980, at 350 Civil 1980, Civil Action — Law, Court of Common Pleas of Cumberland County.
Affirmed.
Order
The Cumberland County Common Pleas Court order, dated July 10,1980, 365 Civil 1980, Civil Action —Law, is affirmed.